DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 08/18/2022 and 06/03/2022
Claims 1 and 13-15 have been amended.  Claims 2-10, 12 and 16 have been canceled.  Claims 21-31 have been added.  Overall, claims 1, 11 and 13-31 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “first distance” and “second distance” recited in claim 14,must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.” the limitation “wherein a first cavity of the plurality of cavities extends a first distance …., a second cavity of the plurality of cavities extends a second distance …., and the first distance and second distance are different from one another” recited in claim 14) (see specification, page 5, lines 34-40 to page 6, lines 1-7).

Claim Objections
3.	Claim 14 is objected to in that, the claimed “the “first distance” and “second distance” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Allowable Subject Matter
4.	Applicants’ amendments filed on 06/03/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1, 11, 13 and 15-31 are allowed over the prior art of record.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Regarding claim 1: The dependent claim 4 has been canceled and in that the subject matter of claim 4 has already been incorporated into the independent claim 1 in the amendment filed on 06/03/2022;  therefore, claims 1, 11, 13 and 15-19 are allowed.
	- Regarding claim 21: The dependent claim 11 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 21; therefore, claim 21 and its dependent are allowed.
	- Regarding claim 27: The dependent claim 20 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 27; therefore, claim 27 and its dependent are allowed.
6.	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action. The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue. This will avoid possible delays in the issue process.




Response to Arguments
7.	The amendment filed on 06/03/2022 has overcome the 35 USC 103 rejection set forth in the Office action mailed on 04/15/2020.
8.  	The applicants’ arguments filed 06/03/2022 have been fully considered but they are not completely persuasive.
	a/. With regard to the applicants’ argument that the features specified in claim 14 are shown in the original filed drawings (see Figs. 3B) (see Remarks section, page 8, lines 3-4). The examiner respectfully disagrees.
Rule 1.83 (a) state:  “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”  (see MPEP, Patent Rule §1.83(a)).  

	- The drawings filed on 03/30/2020 do not show the feature of the invention specified in the claims as “first distance” and “second distance”. Accordingly, the objection to the drawing is maintained as set forth above.
	- The applicants are suggested to correct Fig. 3B with  the illustration in the drawing in the form of a graphical drawing symbol/reference character to show the limitation “the first distance and the second distance are different from one another” recited in claim 14 in order to overcome the objection to the drawings.

	b/. With regard to the applicants’ argument that the specification provides proper antecedent basis for the claimed subject matter of claims 14 (see Remarks section, page 9, lines 5-7).  The examiner respectfully disagrees.
Rule §1.75(d)(1) state: “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (see §1.58(a))” (see MPEP, Patent Rule §1.75(d)(1)). 
MPEP §2173.03 state: “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms…. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims.”
MPEP § 608.01(0) state: “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description”. (see MPEP §2111.01 and §2173.05(a).)

	The specification filed on 03/30/2020 is not clear enough to support the limitation “the first distance and the second distance are different from one another” recited in claim 14. Therefore, the applicants are required to make appropriate amendment to the specification/disclosure (see page 5 of the instant specification/disclosure, lines 34-40 to page 6, lines 1-7) to provide clear support or antecedent basis for the terms appearing in the claim  provided no new matter is introduced.
	Accordingly, the objection to the specification and claim 14 are maintained as set forth above.
	 
Prior Art
9.	The IDS (PTO-1449) filed on Aug. 18, 2022 has been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Chen et al. (Publication Number CN109058115A) and Chen et al. (Publication Number WO2020/056982A1), each further discloses a state of the art.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746